                                      IN THE UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF VIRGINIA

        JASON KESSLER ET AL.,                                     :   Case No. 3:19-CV-44
                                                                  :
                            Plaintiffs,                           :   (Judge MOON)
                                                                  :
                   v.                                             :
                                                                  :
        CITY OF CHARLOTTESVILLE ET AL.,                           :   RESPONSE IN OPPOSITION
                                                                  :   TO MOTIONS TO DISMISS
                            Defendants.                           :
                                                                  :
                                                                  :



                   Now come Plaintiffs and oppose the pending motions to dismiss.

                   A. The Defendants Violated Plaintiffs’ Clearly Established Free Speech Rights

                   1. Plaintiffs’ Allegations

                            Plaintiffs bring this action claiming that their free speech rights were violated

                   by a heckler’s veto and that Defendants are liable to the Plaintiffs due to their breach

                   of a legal duty to protect the Plaintiffs from said heckler’s veto.

                            Plaintiffs claim that Defendant Al Thomas planned ahead of time to permit a

                   heckler’s veto of the Plaintiffs’ event and that he ordered state actors under his

                   command not to do their duty related to the heckler’s veto on August 12, 2017. 1

                            Plaintiffs allege that Defendant Becky Crannis-Curl ordered state actors under

                   her command not to do their duty related to the heckler’s veto on August 12, 2017. 2

                            Plaintiffs allege that Defendant Maurice Jones was the final policymaker for

                   Charlottesville VA at all relevant times, that Jones cooperated with or acquiesced in



        1   DE 1 Complaint at least at ¶¶ 29-61.
        2   DE 1 Complaint at least at ¶¶ 43, 64-68, 70 and 75.




Case 3:19-cv-00044-NKM-JCH Document 47 Filed1 11/08/19 Page 1 of 10 Pageid#: 484
                   Defendant Thomas’s unlawful orders or that Jones delegated policymaking power on

                   August 12, 2017 to Al Thomas via his silence while fully aware of Al Thomas’s

                   unlawful orders, and that Jones did all of this no later than while in the same room

                   with Al Thomas on August 12, 2017. 3

                            Plaintiffs further allege that Defendant Charlottesville is liable to the Plaintiffs

                   under the rule of Monell liability due to the unlawful acts of Maurice Jones or Al

                   Thomas. 4

                   2. Protected Speech

                            According to the Complaint, Plaintiffs were engaged in First Amendment

                   protected expressive speech. Nat'l Socialist Party of Am. v. Vill. of Skokie, 432 U.S.

                   43, 43-44, 97 S.Ct. 2205, 53 L.Ed.2d 96 (1977) (recognizing First Amendment rights

                   of Neo Nazis seeking to march with swastikas and to distribute racist and anti-Semitic

                   propaganda in a predominantly Jewish community); Brandenburg v. Ohio, 395 U.S.

                   444, 447, 89 S.Ct. 1827, 23 L.Ed.2d 430 (1969) (recognizing the First Amendment

                   rights of Ku Klux Klan members to advocate for white supremacy-based political

                   reform achieved through violent means).

                            Plaintiffs were not engaged in incitement, Brandenburg v. Ohio, 395 US 444,

                   447-448 (requiring speaker to motivate his own group to imminent violence for

                   incitement to apply) nor fighting words Bible Believers v. Wayne County, Mich., 805

                   F. 3d 228, 246 (collecting Supreme Court cases requiring “personal insult” “directed

                   to an individual” and not generally to a crowd to qualify as fighting words.)




        3   DE 1 Complaint at least at ¶¶ 61-63.
        4   DE 1 Complaint at least at ¶¶ 99-105




Case 3:19-cv-00044-NKM-JCH Document 47 Filed2 11/08/19 Page 2 of 10 Pageid#: 485
                             Plaintiffs sought to engage in protected speech and expressive activity in a

                  traditional public forum Frisby v. Schultz, 487 U.S. 474, 480, 108 S.Ct. 2495, 101

                  L.Ed.2d 420 (1988) (public streets are the "archetype of a traditional public forum").

                  Therefore government activity in regards to Plaintiffs’ free speech rights were

                  “severely circumscribed” Perry Educ. Ass'n v. Perry Local Educators' Ass'n, 460 U.S.

                  37, 45, 103 S.Ct. 948, 74 L.Ed.2d 794 (1983) on August 12, 2017.

                             Government activity regarding Plaintiffs’ rights in the relevant circumstances

                  is subject to strict scrutiny and any government action negatively affecting Plaintiffs’

                  free speech rights must be the least restrictive means available even in the presence of

                  a compelling government interest. United States v. Playboy Entm't Grp., 529 U.S. 803,

                  813, 120 S.Ct. 1878, 146 L.Ed.2d 865 (2000). This is true even where the police

                  attempt to repackage their heckler’s veto as a way of protecting the public from harm.

                  Bible Believers v. Wayne County, Mich., 805 F. 3d 228, 255 (6th Cir. 2015).

                  3. Heckler’s Veto Clearly Established

                             The Defendants had a clearly established, constitutionally mandated duty to

                  protect Plaintiffs free speech rights on August 12, 2017. “A police officer has the duty

                  not to ratify and effectuate a heckler's veto nor may he join a moiling mob intent on

                  suppressing ideas. Instead, he must take reasonable action to protect from violence

                  persons exercising their constitutional rights” Bible Believers v. Wayne County, Mich.,

                  805 F. 3d 228, 236-237, “[S]tate officials are not entitled to rely on community

                  hostility as an excuse not to protect, by inaction or affirmative conduct 5, the exercise

                  of fundamental rights." Id. State actors have a duty to “stringently safeguard”

                  protected speech Berger v. Battaglia, 779 F. 2d 992, 1001 (4th Cir. 1985) even when
        5   Emphasis added




Case 3:19-cv-00044-NKM-JCH Document 47 Filed3 11/08/19 Page 3 of 10 Pageid#: 486
              the situation faced by state actors is so difficult that it “elicits judicial sympathy” Id. In

              the Fourth Circuit, heckler’s veto analysis of state actors includes the concept of

              “narrowly tailored”. Swagler v. Neighoff 398 Fed. Appx. 872, 880 (4th Cir. 2010).

                      Accordingly, The Defendants had an affirmative duty to take action to protect

              the Plaintiffs’ free speech rights and were required to narrowly tailor any abridgment

              of those rights to the least restrictive means. Defendants were not permitted to “stand

              down”, as alleged in the Complaint, until enough public disorder had occurred and

              then terminate the Plaintiffs’ event in total. This duty was well established, including

              in this Circuit, prior to August 12, 2017.

              4. Supervisory Liability

                      To establish a viable claim of supervisory liability under § 1983, the Plaintiff

              must establish (1) "the supervisor had actual or constructive knowledge that his

              subordinate was engaged in conduct that posed a pervasive and unreasonable risk of

              constitutional injury to citizens like the plaintiff," (2) the supervisor's response was

              sufficiently inadequate "to show deliberate indifference to or tacit authorization of the

              alleged offensive practices," and (3) "an affirmative causal link between the

              supervisor's inaction and the particular constitutional injury suffered by the plaintiff."

              Shaw v. Stroud, 13 F.3d 791, 798-99 (4th Cir. 1994).

                      Here, Plaintiffs have alleged Defendants Thomas and Crannis-Curl

              intentionally ordered the state actors under their supervision to violate clearly

              established duties toward the Plaintiffs. Defendants focus their motions on denying the

              existence of Plaintiffs’ claimed constitutional right. They make no effort to explain




Case 3:19-cv-00044-NKM-JCH Document 47 Filed4 11/08/19 Page 4 of 10 Pageid#: 487
              how supervisory liability would not apply to Thomas or Crannis-Curl if the Plaintiffs’

              alleged constitutional right does, in fact, exist.

              5. Qualified Immunity

                      Qualified immunity "shields officials from civil liability so long as their

              conduct does not violate clearly established statutory or constitutional rights of which

              a reasonable person would have known." Pearson v. Callahan, 555 U.S. 223, 231, 129

              S.Ct. 808, 172 L.Ed.2d 565 (2009). To overcome qualified immunity, a plaintiff must

              demonstrate that: (1) the defendant violated the plaintiff's constitutional rights, and (2)

              the right in question was clearly established at the time of the alleged violation. Adams

              v. Ferguson, 884 F. 3d 219, 226 (4th Cir. 2018).

                      “There is no requirement that the precise right allegedly violated already have

              been recognized specifically by a court before such right may be held ‘clearly

              established’ for qualified immunity purposes.” Hutchinson v. Lemmon, 436 Fed.Appx.

              210, 215 (4th Cir.2011).

                      Plaintiffs have demonstrated above the existence of a clearly established

              constitutional right and corresponding affirmative duty on the part of the Defendants

              regarding the heckler’s veto. Plaintiffs’ factual allegations discussed above plausibly

              allege that defendants violated that right.

                      In Plaintiffs’ Complaint Defendants Thomas and Crannis-Curl intentionally

              ordered their subordinates to violate Plaintiff’s right regarding the heckler’s veto.

              Defendant Jones, as final policymaker, agreed to allow Thomas to violate Plaintiffs’

              rights, acquiesced in Al Thomas’s violation, or delegated that decision to Al Thomas




Case 3:19-cv-00044-NKM-JCH Document 47 Filed5 11/08/19 Page 5 of 10 Pageid#: 488
              by his silence while Thomas was issuing unlawful orders while standing next to

              Maurice Jones.

                     Defendant City cannot assert Qualified Immunity in its own right but can only

              benefit if Thomas and Jones are immune. “[C]ities do not possess qualified immunity

              from § 1983 claims” Evans v. Chalmers, 703 F.3d 636, 654 n.11 (4th Cir. 2012).

                     In reality, the Qualified Immunity analysis in this case begins and ends with

              the existence of a heckler’s veto based right. For if it exists in clearly established form,

              then Defendants actions are indefensible at this stage of the case. Plaintiffs have

              demonstrated the existence of the right and the proper strict scrutiny standard for

              analyzing the right above. No defendant has explained how terminating Plaintiffs’

              entire event is “narrowly tailored” to protect Plaintiffs’ rights to the extent possible.

              Therefore, provided the right exists, no Defendant is entitled to qualified immunity. If,

              on the other hand, the Plaintiffs’ alleged right does not exist, then the issue of

              immunity does not arise.

              6. Monell Claims

                     Under Section 1983, a local government may be held liable for injuries

              suffered due to the "execution of a government's policy or custom, whether made by

              its lawmakers or by those whose edicts or acts may fairly be said to represent official

              policy." Monell v. Dep't of Soc. Servs., 436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d

              611 (1978). Municipal liability "attaches only where the decisionmaker possesses final

              authority to establish municipal policy with respect to the action ordered." Pembaur v.

              City of Cincinnati, 475 U.S. 469, 481, 106 S.Ct. 1292, 89 L.Ed.2d 452 (1986). Who

              possesses the requisite authority is a question of state law. Id. at 483, 106 S.Ct. 1292.




Case 3:19-cv-00044-NKM-JCH Document 47 Filed6 11/08/19 Page 6 of 10 Pageid#: 489
                      However, "final" authority to set policy exists when no further action is

              needed for the policy to take effect. The Supreme Court has expressly noted that

              "[a]uthority to make municipal policy ... may be delegated by an official who

              possesses such authority" to another official. Pembaur, 475 U.S. at 483, 106 S.Ct.

              1292.

                      The Fourth Circuit has explicitly stated that merely because a state actor serves

              "under the direction and control of the city manager" does not necessarily establish

              that he lacked final authority to promulgate policy. Liverman v. City of Petersburg,

              844 F. 3d 400, 413 (4th Cir. 2016).

                      Monell liability can attach to a single decision made by a final policymaker.

              Pembaur v. City of Cincinnati, 475 U.S. 469 (1986). Here, neither Maurice Jones, Al

              Thomas, or the City denies or questions the plausibility that Jones was either the final

              policy maker for Charlottesville at all relevant times, that he made or tacitly

              authorized the single decision to allow a heckler’s veto of the Plaintiffs or that he

              tacitly designated his authority to Al Thomas on August 12, 2017 by his silence in the

              face of Thomas’s unlawful orders of which Jones was fully aware. Rather, they attack

              the very existence of a heckler’s veto cause of action under the circumstances of this

              case. Therefore, if a cause of action is stated against Jones or Thomas then a cause of

              action is stated against the City under Monell.

                      A cause of action is stated against both Jones and Thomas as demonstrated

              above, therefore a cause of action is stated against the City.




Case 3:19-cv-00044-NKM-JCH Document 47 Filed7 11/08/19 Page 7 of 10 Pageid#: 490
              7. Due Process/State Created Danger cases inapposite

                        Certain Defendants have challenged the viability of Plaintiffs’ claimed

              heckler’s veto based constitutional right. The State created danger exception to the

              general rule that doing nothing does not violate due process rights, however, has

              nothing to add to the analysis of this case.

                        Rather, “The first inquiry in any § 1983 suit" is "to isolate the precise

              constitutional violation with which [the defendant] is charged" Graham v. Connor 490

              US 386, 394 (1989.) The Plaintiffs herein have unambiguously presented a First

              Amendment claim. All other claims live or die based on the viability of that heckler’s

              veto claim. The law therefore requires it be examined under First Amendment

              jurisprudence.

              8. Allegations in the Sines v. Kessler lawsuit cannot help Defendants

                        Defendant City of Charlottesville has asked the Court to consider allegations

              made by the Plaintiffs in Sines v. Kessler (W.D. Va. Case# 3:17-cv-72) in considering

              the plausibility of Plaintiffs’ Complaint. In the Sines case however, the Court has

              already officially observed the truism that a Complaint contains merely allegations.

              Sines et al. v. Kessler et al. 324 F. Supp. 3d 765, 774 (W.D. Va. 2018). Defendant has

              made no showing that any of the allegations in Sines has yet achieved the status of a

              judicially established fact. Accordingly, the Sines allegations cannot be imported from

              outside the pleadings in this case to support any Defendants’ motion. Fed. R. Evid.

              201(b).




Case 3:19-cv-00044-NKM-JCH Document 47 Filed8 11/08/19 Page 8 of 10 Pageid#: 491
               9. Current City Manager Tarron Richardson

                      Plaintiffs do not object to the dismissal of the official capacity claim against

               Tarron Richardson if, and only if, the dismissal does not impair their claim(s) against

               the City of Charlottesville. Plaintiffs admit they are unaware of any reason why the

               dismissal of Tarron Richardson would impair said claims.




        CONCLUSION

                      For the reasons stated, and apart from Tarron Richardson, all Defendants

        motions to dismiss the Plaintiffs’ Complaint must be overruled.




                                                            Respectfully Submitted,


                                                            s/ James E. Kolenich PHV
                                                            __________________________
                                                            James E. Kolenich (OH 77084)
                                                            KOLENICH LAW OFFICE
                                                            9435 Waterstone Blvd. #140
                                                            Cincinnati, OH 45249
                                                            (513) 444-2150
                                                            (513) 297-6065 (fax)
                                                            JEK318@gmail.com

                                                            s/ Elmer Woodard      __________
                                                            ELMER WOODARD (VSB 27734)
                                                            5661 US Hwy 29
                                                            Blairs, Va. 24527
                                                            (434) 878-3422
                                                            isuecrooks@comcast.net
                                                            Trial Attorney for Defendant




Case 3:19-cv-00044-NKM-JCH Document 47 Filed9 11/08/19 Page 9 of 10 Pageid#: 492
                                       CERTIFICATE OF SERVICE

              A true copy of the foregoing was served via the Court’s CM/ECF system on
         November 8, 2019 as listed below:

         All parties of record

         No party requires or has requested service by other means



                                                            s/ James E. Kolenich PHV

                                                            ______________________
                                                            James E. Kolenich (OH #77084




Case 3:19-cv-00044-NKM-JCH Document 47 Filed1011/08/19 Page 10 of 10 Pageid#: 493
